OPINION — AG — ** OUSTER PROCEEDINGS — COMPENSATION — SPECIAL PROSECUTORS ** QUESTION: CAN THE PAYMENT FOR COMPENSATION BE ALLOWED BY THE ORDER OF THE DISTRICT COURT TO TWO ATTORNEYS APPOINTED AS SPECIAL PROSECUTORS IN CONNECTION WITH THE RECENT OUSTER PROCEEDINGS AGAINST THE SHERIFF OF YOUR COUNTY (STEPHENS COUNTY) ? — SEEK OPINION NO. DECEMBER 11, 1946 — WHEREIN HELD THAT WHEN A COUNTY ATTORNEY IS DISQUALIFIED IN SOME PARTICULAR MATTER BEFORE THE COURT AND AN ATTORNEY IS THEREUPON APPOINTED BY THE DISTRICT COURT TO PERFORM THE DUTIES OF THE COUNTY ATTORNEY IN SUCH PARTICULAR MATTER, SAID ATTORNEY MAY BE PAID A REASONABLE COMPENSATION FOR HIS SERVICES, TO BE DETERMINED BY THE DISTRICT COURT, AND THAT SUCH SUM MIGHT BE PAID OUT OF " AN UNENCUMBERED BALANCE OF AN ITEM OF APPROPRIATION OF THE COURT FUND OF THE COUNTY FOR 'SPECIAL SERVICES IN INSTANCES AUTHORIZED BY LAW' ". (LAWYERS, APPOINTED BY DISTRICT COURT, SALARY) CITE: 19 Ohio St. 187 [19-187], 62 Ohio St. 323 [62-323] (SAM H. LATTIMORE)